Citation Nr: 1113162	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-39 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a neurological disability, claimed as secondary to the Veteran's service-connected lumbosacral strain.

2.  Entitlement to an evaluation higher than 10 percent for service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from November 1996 to January 1997 with the U.S. Marine Corps, and from August 2001 to May 2005 with the Army.  He is a recipient of the Purple Heart and the Global War on Terrorism Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript is in the claims file.  

Additional evidence from the Veteran was received by telefacsimile on the day of the hearing and was accompanied by a waiver of his right to initial RO consideration of the evidence.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal.      

The Veteran, in this case, has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  The ECA was a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  See 38 C.F.R. §§ 20.1500-20.1510 (2010).  The ECA pilot program was allowed to expire in December 2010. 
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

After review of the record, the Board finds that this case must be remanded for further development before evaluating the merits of the Veteran's appeal.

At the May 2010 Board hearing, the Veteran said he believed that the March 2009 QTC examination provided in connection with his claims was not thorough and did not adequately reflect the severity of his low back disability and associated neurological symptomatology.  He asserted that the examination was very brief and superficial in its assessment of his disability.  See hearing transcript, pages 4, 9.  The Veteran through his representative expressed a desire to be afforded with a new medical examination in connection with his claims.  See transcript, page 10. 

The Board initially notes that the March 2009 QTC examination report, upon review, appears to include all relevant findings regarding the Veteran's low back disability.  The examiner also found no evidence of nerve dysfunction upon examination.  He further wrote that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.

However, the Veteran continues to assert that he has severe back pain and neurologic deficit (i.e., radiculopathy affecting the lower extremities) associated with his low back disability.  In support of his claim, he has submitted a November 2009 letter from an advanced registered nurse practitioner (ARNP) who works at a private medical facility whetre the Veteran has been treated for severe back pain.  The ARNP wrote that a January 2009 scan showed multilevel degenerative disk disease and degenerative joint disease, with a number of abnormal discs having contact with several nerves.  She added that the Veteran continued to have back and joint pain.  It does not appear that the QTC examiner either reviewed or had knowledge of the findings articulated in the January 2009 radiologic report, although a copy was associated with the claims folder at that time.  

Thus, there appears to be conflicting medical evidence of record regarding the current severity of the Veteran's claimed low back disability and whether any associated neurologic deficit is present.  

The Board recognizes that the RO attempted to schedule the Veteran for another medical examination in October 2009 (in connection with his claim for individual unemployability due to service-connected disabilities), which included a request for examination of the Veteran's low back disability.  However, the Veteran did not report for the examination.  Consequently, at the Board hearing, the undersigned Judge inquired about the reason for the Veteran's failure to report to the scheduled examination.  The Veteran responded that he had called his representative the day before the examination and told him that he was not going to be able to report.  He said he was informed that the representative would seek rescheduling of the examination, but it was not rescheduled.  The Veteran further expressed some confusion about the reason for the miscommunication about his failure to report for the examination.  See hearing transcript, pages 9 and 10.  He said he would be willing to report for another medical examination, if necessary, for a fair adjudication of his claim.  See transcript, page 10.  The Board finds the Veteran's explanation for failing to report for the October 2009 QTC examination credible.    

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment, as well as to provide a medical examination, or obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For the foregoing reasons, the Board finds that a remand for another medical examination of the Veteran is necessary in order to assess the current severity of his low back disability, to include any possible associated neurological manifestations.  38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Moreover, because the most recent treatment records pertaining to treatment for Veteran's low back are dated in October 2009, treatment records from October 2009 to the present should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any treatment he has received at the Skagit Valley Medical Center for his low back disability from November 2009 to the present.  After obtaining a completed VA Form 21-4142, attempt to obtain any pertinent medical records.  Any documents received should be associated with the claims folder.  Any negative responses should be properly documented in the claims file, to include following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  Obtain all outstanding VA treatment records pertaining to any treatment the Veteran has received for his claimed low back disability (and any neurologic complaints related thereto) from October 2009 to the present, and associate them with the claims file.  The search should include any archived or retired records.  If no records are available, please make specific note of that fact in the claims file and include a memorandum of unavailability which documents all efforts at obtaining the evidence, in the record.  As outlined in 38 C.F.R. § 3.159(e), all procedures regarding notification of the inability to obtain records should be followed, if appropriate.

3.  Thereafter, schedule the Veteran for an appropriate medical examination to determine the current level of severity of his low back disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should do the following:  

a.  Identify all current low back disorders, to include degenerative disk disease and any associated neurological impairment, to include radiculopathy.  If neurological impairment is found to be present, please identify the neurological disorder and, if possible, specify its date of onset.  

b.  Upon appropriate physical examination, provide ranges of motion for the lumbar spine.

c.  Address the Veteran's complaints referable to the low back disability, and any other relevant evidence.  If his complaints of symptoms or impairment in functioning associated with his low back disorder are inconsistent with or unexplainable by physical findings, the examiner should so state, and should provide an explanation of any such inconsistencies, and should state and explain any resulting conclusions as to the actual level of pain and level of work impairment or functional impairment due to low back disability.  Address the extent to which disability complained of by the Veteran is supportable by the medical evidence.

d.  Address factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination.  Explain any findings of additional limitation of motion or limitation of functional use with repetitive motion due to any of these factors, and reconcile these with other pertinent findings.

e.  Note and explain findings on straight-leg raising, including any discrepancies found between straight-leg raising in the inclined and seated positions.  Address the relevance of these findings and any other findings which may reflect upon radiculopathy and/or complained-of radiculopathy.  Also address medical findings which may support the Veteran's complaints.

f.  Discuss what disability and level of disability associated with the Veteran's low back disability is consistent with the objective medical evidence.  In doing so, please discuss any relevant findings included in the Veteran's VA and private treatment records, particularly as it relates to his complaints of radiculopathy.  The examiner must discuss the findings in the January 2009 radiologic report as well as the November 2009 letter from the ARNP included in the claims folder.    

g.  Distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected low back disability and any non-service-connected disorders which may be found, or any symptomatology attributable to his already service-connected disabilities.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, so state in the examination report.

h.  Based on review of the claims folder and examination of the Veteran, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified neurological disability has been caused or aggravated by the service-connected low back disability; or whether such a relationship to the service-connected low back disability, based on causation or aggravation, is unlikely (i.e., a probability of less than 50 percent.)

i.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

j.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

4.  After any additional notification and/or development deemed necessary is undertaken, the claims should be readjudicated, to include consideration regarding whether extraschedular referral in accordance with 38 C.F.R. § 3.321(b) is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

